NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JESSE LEE RAY, as Personal                 )
Representative of the Estate of            )
DEBORAH L. VEILLEUX, Deceased,             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2697
                                           )
FOWLER WHITE BOGGS, P.A., JOHN             )
A. KRENTZMAN, and ALLSTATE                 )
INSURANCE COMPANY,                         )
                                           )
             Appellees.                    )
                                           )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; William P. Levens,
Judge.

Brandon G. Cathey and Brent G. Steinberg
of Swope, Rodante, P.A., Tampa, for
Appellant.

Hala Sandridge of Buchanan Ingersoll &
Rooney PC, Tampa, for Appellees
Fowler White Boggs, P.A. and John A.
Krentzman.

Jennifer C. Worden, Daniel A. Martinez, and
Inguna Varslavane-Callahan of Martinez
Denbo, LLC, St. Petersburg, for Appellee
Allstate Insurance Company.
PER CURIAM.


            Affirmed.


KELLY, VILLANTI, and MORRIS, JJ., Concur.




                                     -2-